DETAILED ACTION
This Office Action is in response to the submission filed on 08/25/21.  Currently, claims 1-12 have been examined.  
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 08/25/21 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 & 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-9679855) by Lee et al (“Lee”).
Regarding claim 1, Lee discloses in FIGs. 1-5 and related text, e.g., a wafer  (FIG. 1, “Wafer”) having a die area (all the 102’s) and a scribe line area (104, 106), wherein the scribe line area comprises: 
a substrate (FIG. 2, 201); 

a wafer acceptance test circuit (FIG. 3C, 304; col. 4, lines 52-60), formed in the dielectric layer (compare to FIG. 2, 202; dielectric and wires inside it are specifically discussed), wherein the wafer acceptance test circuit comprises a metal interconnection layer (as mentioned above; also, see col. 4: “Test structures 304 may include process control monitor (PCM) test structures and/or test element group (TEG) structures that are known in the art”); and a trench (310), formed in the dielectric layer (compare FIGs. 2 and 3C; it is in the dielectric layer) and disposed on a side of the wafer acceptance test circuit (see FIG. 3C; it is “on a side”), wherein the trench is filled with a protective layer (312; “polymer dielectric”) and has a depth greater than or equal to a depth of the wafer acceptance test circuit (see FIG. 3C; the depth of 304 and 310 are about equal; see FIG. 4; the depth of 414 is deeper than depth of 404).
Regarding claim 3, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the scribe line area further comprises a test pad (308; it is a metal contact attached to test circuit; hence, “test pad”) disposed on the dielectric layer.
Regarding claim 4, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the trench surrounds the wafer acceptance test circuit (see FIG. 4 and compare to FIG. 3C; FIG. 4 shows 404 (same as 304), inside the die area, and inside the trench ring 414; compare to FIG. 3C which shows the test structure on the outside; Lee clearly shows that the location of “test circuit” 304/404 is not limited to a specific location, like on the very outside of the scribe line; the various objects (trench/seal ring/test circuit) can be freely moved around; at the very least, such teaching is obvious when taking the drawings of Lee as a whole; FIG. 3C shows trench on inside and circuit on outside (not surrounding); FIG. 4 shows the reverse (surrounded by trench 414 on  also, please note that various trenches also surround the test circuit in a standard arrangement; see FIG. 3D; 310A/B surround 304; Applicant specifically defines trench as a multi-object substance (see claim 11; “multi-layered…”).
Regarding claim 5, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the trench has an opening in a direction perpendicular to a dicing direction (see FIG. 3C).
Regarding claim 6, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the protective layer comprises one or more of polyimide and tetraethyl orthosilicate (claim 5).
Regarding claim 9, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the trench has a vertical section in a rectangular or inverted trapezoidal shape (see FIG. 3C; vertical slice appears to be a rectangle).
Regarding claim 10, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the trench has a horizontal section view in a rectangular, circular or elliptical shape (see FIG. 5; horizontal section seems to be a rectangle).
Regarding claim 11, Lee discloses in FIGs. 1-5 and related text, e.g., wherein the trench has the horizontal section view in a multi-layered rectangular, circular or elliptical shape (combine FIGs. 1 & 5; individual trench is rectangular; wafer as a whole is “multi-layered rectangular).
Regarding claim 12, Lee discloses in FIGs. 1-5 and related text, e.g., semiconductor device, comprising the wafer of claim 1 (see FIGs. 1 & 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US-9679855) by Lee et al (“Lee”).
Regarding claim 2, Lee discloses in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state wherein the wafer acceptance test circuit is made of one or an alloy material of copper, aluminum, tungsten, or gold.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lee with “wherein the wafer acceptance test circuit is made of one or an alloy material of copper, aluminum, tungsten, or gold”, since aluminum/copper are already explicitly taught as an interconnect material in other layers (col 1, line 43; col. 4, line 51; col. 6, line 57).
Regarding claim 7, Lee discloses in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein the trench has a width ranging from 1 m to 10 m, and/or a horizontal distance from the wafer acceptance test circuit ranging from 1 m to 10 m”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lee with “wherein the trench has a width ranging from 1 m to 10 m, and/or a horizontal distance from the wafer acceptance test circuit ranging from 1 m to 10 m”, since this is a matter of particular process technology being used; in semiconductor industry the dimensions constantly shrink; hence, as dimensions shrink and the process improves the widths and distances will change from arbitrarily large numbers to arbitrarily small in all important dimensions; hence, at a specific technology nodes, the above claimed widths and distances will be default, just as a matter of technology node demands.
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, widths/distances/depths is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that widths/distances/depths affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited widths/distances/depths through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Regarding claim 8, Lee discloses in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein the trench has the depth greater than the depth of the wafer acceptance test circuit by more than 100 nm”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Lee with “wherein the trench has the depth greater than the depth of the wafer acceptance test circuit by more than 100 nm”, since this is a matter of particular process technology being used; in semiconductor industry the dimensions constantly shrink; hence, as dimensions shrink and the process improves the specific depths will change from arbitrarily large numbers to arbitrarily small in all important dimensions; hence, at a specific technology nodes, the above claimed depths will be default, just as a matter of technology node demands.
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, widths/distances/depths is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that widths/distances/depths affects device properties and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited widths/distances/depths through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/10/21

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894